Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention:
including a structure of a power fuse, in regard to claim 1, with the limitations wherein the solid elongated strip of metal includes coplanar connector sections that are mounted to respective ones of the plurality of weak spots on the planar substrate and obliquely extending sections bent out of plane of the connector sections to extend above the elongated planar substrate in between the plurality of fusible weak spots; and wherein the conductor further comprises first and second terminal tabs that extend coplanar to one another in a plane parallel to but spaced from the connector sections and the substrate;
including a method of fabricating a power use, in regard to claim 11, with the limitations of mounting the coplanar connector sections of the conductor to respective ones of the plurality of weak spots on the planar substrate such that the obliquely extending sections of the conductor extend above the elongated planar substrate in between the plurality of fusible weak spots and the first and second terminal tabs extend coplanar to one another in a plane parallel to but spaced from the coplanar connector sections and the substrate, thereby completing a first fuse element assembly. 

Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on M-F: 8AM-4PM. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 9, 2020